Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15, 24 and 25) in the reply filed on January 28, 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus as claimed cannot be used to practice another or materially different process than the process as claimed in Group I.  This is not found persuasive because Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements. The method and apparatus claims are differently classified, which introduces additional search burden. Applicants’ arguments that the apparatus claims cannot be used to practice another process is not persuasive because said process recitations in the claims are merely directed to the intended use of the apparatus and do not provide structural limitations.  The apparatus as claimed can be used to practice another and materially different process as discussed in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2021.
Claims 1-15, 24 and 25 will be examined on the merits.

Claim Objections
Claim 8 is objected to because of the following informalities:  the recitation “H202” should be amended to “H2O2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a safe level equal to or less than 75 parts per million (ppm).”  It is unclear what component needs to be less than 75 ppm.  For purposes of examination, claim 2 will be interpreted as the safe level of the vaporized hydrogen peroxide is equal to or less than 75 ppm.  Appropriate correction is required.
Claims 3 and 13-15 are rejected for depending on rejected claim 2.
Claim 3 also recites “the safe level is defined by OSHA (Occupational Safety and Health Administration).”  It is unclear what guidelines the claim is referencing and how one of ordinary skill in the art would be able to determine what safe level OSHA has defined.  Appropriate correction is required.
Claim 5 recites the limitation "vaporized hydrogen peroxide" in line 2 and “an injection item”.  There is insufficient antecedent basis for these limitations in the claim.  They should be amended to “the vaporized hydrogen peroxide, from [[an]] the injection item.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al.
As to claim 1, Childers discloses a method for vaporized hydrogen peroxide cleaning of an interior chamber of an incubation container (see Childers Abstract and paragraph [0075]) comprising: altering a temperature of air in the chamber from an initial temperature to a sterilization temperature over a first time period; and injecting vaporized hydrogen peroxide from an injection item into air in the chamber to alter a relative humidity of hydrogen peroxide vapor in the chamber to a sterilization level (see, e.g., Childers Fig. 5, ref. 230, 234; paragraphs [0098], [0106]-[0109] and claim 24 disclosing heating and controlling the air temperature inside the chamber, injecting H2O2 to a sterilization level, maintaining the temperature and relative humidity).
Childers does not explicitly disclose that the vaporized hydrogen peroxide is injected during the first time period.  McVey discloses a similar hydrogen peroxide supplying method wherein it is known in the art that a heater can be operated to raise the temperature of and within a chamber prior to and during sterilization (see McVey paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Childers to include raising the temperature while injecting hydrogen peroxide in order to reduce the possibility of vapor condensation as disclosed by McVey (see McVey paragraph [0027]).
As to claims 2 and 3, the combination of Childers and McVey discloses maintaining the temperature at the sterilization temperature and the relative humidity at the sterilization level over a second time period after the first time period and reducing the relative humidity from the sterilization level to a safe level over a third time period after the second time period (see Childers paragraphs [0098], [0106]-[0109] and claim 24 disclosing controlling the air temperature inside the chamber, injecting H2O2 to a sterilization level, maintaining the temperature and relative humidity and 
As to claim 24, Childers discloses a method for vaporized hydrogen peroxide cleaning of an interior chamber of an incubation container (see Childers Abstract and paragraph [0075]) comprising: altering a temperature of air in the chamber from an initial temperature to a sterilization temperature over a first time period; and injecting vaporized hydrogen peroxide from an injection item into air in the chamber to alter a relative humidity of hydrogen peroxide vapor in the chamber to a sterilization level (see, e.g., Childers Fig. 5, ref. 230, 234; paragraphs [0098], [0106]-[0109] and claim 24 disclosing heating and controlling the air temperature inside the chamber, injecting H2O2 to a sterilization level, maintaining the temperature and relative humidity).  Childers further discloses maintaining the temperature at the sterilization temperature and the relative humidity at the sterilization level over a second time period after the first time period and reducing the relative humidity from the sterilization level to a safe level over a third time period after the second time period (see Childers paragraphs [0098], [0106]-[0109] and claim 24 disclosing controlling the air temperature inside the chamber, injecting H2O2 to a sterilization level, maintaining the temperature and relative humidity and paragraphs [0110]-[0114] disclosing reducing the relative humidity of the H2O2 to a safe level over a third time period after the second time period).
Childers does not explicitly disclose that the vaporized hydrogen peroxide is injected during the first time period.  McVey discloses a similar hydrogen peroxide supplying method wherein it is known in and during sterilization (see McVey paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Childers to include raising the temperature while injecting hydrogen peroxide in order to reduce the possibility of vapor condensation as disclosed by McVey (see McVey paragraph [0027]).
As to claim 25, since the combination of Childers and McVey discloses the performing the altering step and the injecting step over the first time period as discussed above with respect to the rejection of claim 24, said reduction of the third time period for performing the maintaining step would be inherent or reasonably expected.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2014/0105785 to Hill (“the ‘785 application).
Childers and McVey are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 4, the combination of Childers and McVey does not explicitly disclose that the relative humidity reaches the sterilization level before the temperature reaches the sterilization temperature within the first time period.  The ‘785 application discloses that it is known in the art to bring the concentration of the H2O2 vapor up to a desired level in a relatively short period time (see the ‘785 application paragraph [0052]).  It would have been obvious to one of ordinary skill in the art to have .

Claims 5-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. as applied to claims 1 and 2, and further in view of U.S. Patent App. Pub. No. 2014/0205499 to Sakaki (as evidenced by U.S. Patent App. Pub. No. 2014/0056765 to Henriot).
Childers and McVey are relied upon as discussed above with respect to the rejection of claims 1 and 2.
As to claims 5 and 6, the combination of Childers and McVey does not explicitly disclose that the injecting step comprises injecting the vaporized hydrogen peroxide from the injection item positioned within the chamber into air in the chamber and wherein the injection item comprises a removable module and wherein the method further comprises positioning the removable module within the chamber prior to the altering and injecting steps.  Making parts separable is prima facie obvious (see MPEP 2144.04(V)(C)).  Sakaki discloses a similar device and method wherein the cleaning device is placed inside the incubator chamber in order to supply hydrogen peroxide and to clean the chamber (see Sakaki Abstract and claim 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Childers to have a separate cleaning device/module as disclosed by Sakaki and the results would have been predictable where it is understood that the removable module is positioned prior to the altering and injecting steps since the module is used to supply the hydrogen peroxide and thus needs to be positioned inside the chamber prior to use.
As to claim 7, while the combination of Childers, McVey and Sakaki does not explicitly disclose that the injection item comprises a plurality of removable modules and wherein the method further comprises positioning the plurality of modules within the chamber prior to the altering and injecting steps, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to use more than one module and the results would have been predictable.
As to claim 13, the combination of Childers and McVey does not explicitly disclose reducing the humidity comprises directing air in the interior chamber through a catalyst positioned within the interior cavity to reduce the relative humidity of hydrogen peroxide vapor of the air in the interior chamber to the safe level.  Sakaki discloses a similar device and method wherein a catalyst fan is placed inside the incubator chamber in order to remove the hydrogen peroxide by directing air in the chamber through the catalyst (see Sakaki Fig. 2, ref.#5; paragraphs [0066]-[0068], [0084]-[0085]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the catalyst fan disclosed by Sakaki to reduce the relative humidity of the hydrogen peroxide to a safe level as disclosed by Sakaki in order to allow the concentration of the residual hydrogen peroxide after the sterilization to be quickly lowered (see Sakaki paragraph [0085] and Fig. 2).
As to claim 14, the combination of Childers, McVey and Sakaki disclose that the directing the air in the interior chamber through the catalyst comprises drawing air in the interior chamber into the module with a fan positioned in the module, passing air through the catalyst positioned in the module and exhausting into the interior chamber after the passing step (see Sakaki Fig. 2, ref.#5; paragraphs [0066]-[0068], [0084]-[0085] where it is understood that after passing through the catalyst, the exhaust is sent out the catalyst fan via a vent).  Furthermore, making parts separable is prima facie obvious (see MPEP 2144.04(V)(C)).  Sakaki discloses that the cleaning device can be placed inside the incubator chamber in order to supply hydrogen peroxide and to clean the chamber and that it can include a catalyst fan (see Sakaki Abstract and claims 8 and 9).  Thus, it would have been obvious to one of .

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. and U.S. Patent App. Pub. No. 2014/0205499 to Sakaki as applied to claim 6, and further in view of U.S. Patent No. 7,700,056 to Hill et al.
Childers, McVey and Sakaki are relied upon as discussed above with respect to the rejection of claim 6.
As to claims 8 and 10, while the combination of Childers, McVey and Sakaki discloses that the injection of vaporized H2O2 can be performed by a piezo ultrasonic device (see Childers paragraph [0087] and Sakaki claim 9) and that the piezo ultrasonic device can be placed in the module to inject vaporized H2O2 from within the interior of the chamber into air in the interior chamber wherein the piezo ultrasonic device is the injection item (see Sakaki Fig. 2, ref.#2 and claim 9), the combination of Childers, McVey and Sakaki does not explicitly disclose that the source of the H2O2 is a disposable cartridge inserted into a receptacle of the module.  Hill discloses that it is known in the art to use disposable H2O2 cartridges as a source in sterilization equipment (see Hill col. 3, lines 48-54).  It would .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al., U.S. Patent App. Pub. No. 2014/0205499 to Sakaki and U.S. Patent No. 7,700,056 to Hill et al. as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2002/0146817 to Cannon et al.
Childers, McVey, Sakaki and Hill are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 9, while the combination of Childers, McVey, Sakaki and Hill does not explicitly disclose that the removable module can comprise a handle wherein the positioning of the module comprises holding the handle to move the module into the chamber, use of handles to carry and place objects is well known and does not provide patentable significance (see, e.g., Cannon Fig. 6, ref.#45 and paragraph [0058]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2011/0315783 to Baker et al.
Childers and McVey are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 11, the combination of Childers and McVey discloses that the altering the temperature comprises measuring the temperature of air in the interior chamber with a temperature sensor positioned within the interior chamber and controlling the temperature by controlling the heater (read as comparing with a processor the measured temperature and the sterilization temperature with a control interface and transmitting from the processor a signal activating at least one temperature altering device to alter the temperature within the interior chamber based on the comparing step) (see Childers paragraphs [0098] and [0109] and claim 24 disclosing that the temperature is measured and controlled by controlling the heater using feedback to the software).  While the combination of Childers and McVey does not explicitly disclose that the temperature sensor is positioned within the interior chamber, rearrangement of parts is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to place the temperature sensor within the interior chamber and the results would have been predictable (see MPEP 2144.04(VI)(C) and Baker paragraph [0031] disclosing it is known in the art that the temperature sensor can be located in the interior chamber).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2007/0274858 to Childers et al. (“the ‘858 application”).
Childers and McVey are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Childers and McVey discloses controlling the humidity based on humidity sensors positioned within the chamber (see Childers paragraph [0098], [0108]).  The combination of Childers and McVey does not explicitly disclose that the controlling of the humidity via the humidity sensor comprises measuring the relative humidity of H2O2 in the interior chamber with a humidity sensor positioned within the interior chamber,  comparing with a processor the measured .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0219456 to Childers et al. in view of U.S. Patent App. Pub. No. 2011/0076189 to McVey et al. and U.S. Patent App. Pub. No. 2014/0205499 to Sakaki (as evidenced by U.S. Patent App. Pub. No. 2014/0056765 to Henriot) as applied to claim 13, and further in view of U.S. Patent No. 5,328,597 to Boldt, Jr. et al. and EP0984274A2 to Puskas et al.
Childers, McVey and Sakaki (as evidenced by Henriot) are relied upon as discussed above with respect to the rejection of claim 13.
As to claim 15, the combination of Childers, McVey and Sakaki (as evidenced by Henriot) does not explicitly disclose measuring an electrical property of the catalyst and determining whether the catalyst has remaining useful life based on the measured electrical property wherein the directing air 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714